DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I in the reply filed on 10/27/2022 is acknowledged.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Barrera (US/20190168575), hereinafter referred to as Barrera, in view of Vontorcik Jr et al (US 20190352446), hereinafter referred to as Vontorcik.

Regarding claim 1, Barrera (US/20190168575) shows an antimicrobial, injection molded air register for use in an air distribution system to direct airflow from ductwork into a passenger cabin of a vehicle, the air register comprising: a perforated cover (see Annotated Figure 1) configured to cover an outlet end of the ductwork (see Annotated Figure 1); and a plurality of components (1132f-i, Fig. 4A-4B) supported by the cover (Fig. 4A-4B) to direct air flow into the passenger cabin (102, Fig. 3), wherein each of the components includes a surface layer in fluid communication with the airflow (Fig. 4A-4B – each of the components includes a surface which has a layer) and is made of a material of which air moves with the airflow across the surface layers (Fig. 4B).  
However, Barrera lacks showing components being injection molded, and the components made of a molded material which absorbs airborne liquid droplets containing infectious, disease-causing pathogens moving with the airflow and wherein the molded material includes antimicrobial agents disbursed throughout each of the surface layers to reduce the number of pathogens contained within droplets absorbed by the surface layers.
Vontorcik (US 20190352446), a process for making articles, is in the same field of endeavor as Barrera which is an article which is manufactured.  
Vontorcik teaches components being injection molded (¶0003), and the components made of a molded material which absorbs airborne liquid droplets containing infectious, disease-causing pathogens (¶0028, Lines 1-9/¶0034) and wherein the molded material includes antimicrobial agents disbursed throughout each of the surface layers to reduce the number of pathogens contained within droplets absorbed by the surface layers (¶0028, Lines 1-9/¶0034 – the list of additives include antimicrobial agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barrera to incorporate the teachings of Vontorcik to provide components being injection molded, and the components made of a molded material which absorbs airborne liquid droplets containing infectious, disease-causing pathogens moving with the airflow and wherein the molded material includes antimicrobial agents disbursed throughout each of the surface layers to reduce the number of pathogens contained within droplets absorbed by the surface layers, which would reduce the number of pathogens entering the passenger area through the HVAC system.


    PNG
    media_image1.png
    670
    695
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Barrera shows wherein the components comprise an assembly of adjustable louvers or vanes (132f-i, Fig. 4A-4B) configured to distribute the airflow into desired directions into the passenger cabin (Fig. 4B).  

Regarding claim 3, Barrera shows further comprising a damper (134, Fig. 4B) to control the volume of airflow into the passenger cabin (Fig. 4B).  
However, Barrera lacks showing wherein the damper includes a droplet-absorbing surface layer having antimicrobial properties.
Vontorcik teaches wherein the component includes a droplet-absorbing surface layer having antimicrobial properties (¶0028, Lines 1-9/¶0034 - the list of additives include antimicrobial agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barrera to incorporate the teachings of Vontorcik to provide wherein the damper includes a droplet-absorbing surface layer having antimicrobial properties, which would reduce the number of pathogens entering the passenger area through the HVAC system.

Regarding claim 4, Barrera shows wherein the air distribution system comprises an HVAC system (110, Fig. 3) which conditions the air provided to the passenger cabin (Fig. 3).  

Regarding claim 5, Barerra shows elements of the claimed invention as stated above except wherein the molded material is a hydrophilic thermoplastic composition.  
Vontorcik teaches wherein the molded material is a hydrophilic thermoplastic composition (¶0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barrera to incorporate the teachings of Vontorcik to provide wherein the molded material is a hydrophilic thermoplastic composition, which would reduce the number of pathogens entering the passenger area through the HVAC system.

Regarding claim 6, Barerra shows elements of the claimed invention as stated above except wherein the antimicrobial agents include antiviral agents.
Vontorcik teaches wherein the antimicrobial agents include antiviral agents (As the Applicants own Specifications state in ¶0025 “For purposes of this application, "Antimicrobial" is equivalent to antibacterial, antifungal, antiviral, antiparasitic, microbial, and microbistatic.”, as does Vontorcik teach the antimicrobial agents include antiviral agents (¶0028, Lines 1-9/¶0034)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barrera to incorporate the teachings of Vontorcik to provide wherein the antimicrobial agents include antiviral agents, which would reduce the number of pathogens entering the passenger area through the HVAC system.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Barrera (US/20190168575), hereinafter referred to as Barrera, in view of Vontorcik Jr et al (US 20190352446), hereinafter referred to as Vontorcik.

Regarding claim 7, Barrera (US 2019/0168575) shows an antimicrobial, injection molded air register for use in an air distribution system to direct air flow from ductwork into an enclosed space within a residential structure, the air register comprising: 
a perforated cover (see Annotated Figure 1) configured to cover an outlet end of the ductwork (see Annotated Figure 1); and 
a plurality of components (1132f-i, Fig. 4A-4B) supported by the cover (Fig. 4A) to direct air flow into the passenger cabin (102, Fig. 3) wherein each of the components includes a surface layer (Fig. 4A-4B – each of the components includes a surface which has a layer) in fluid communication with the airflow (Fig. 4B). 
However, Barrera lacks showing components being injection molded, and the components made of a molded material which absorbs airborne liquid droplets containing infectious, disease-causing pathogens moving with the airflow and wherein the molded material includes antimicrobial agents disbursed throughout each of the surface layers to reduce the number of pathogens contained within droplets absorbed by the surface layers.
Vontorcik (US 20190352446), a process for making articles, is in the same field of endeavor as Barrera which is an article which is manufactured.  
Vontorcik teaches components being injection molded (¶0003), and the components made of a molded material which absorbs airborne liquid droplets containing infectious, disease-causing pathogens (¶0028, Lines 1-9/¶0034) and wherein the molded material includes antimicrobial agents disbursed throughout each of the surface layers to reduce the number of pathogens contained within droplets absorbed by the surface layers (¶0028, Lines 1-9/¶0034 – the list of additives include antimicrobial agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barrera to incorporate the teachings of Vontorcik to provide components being injection molded, and the components made of a molded material which absorbs airborne liquid droplets containing infectious, disease-causing pathogens moving with the airflow and wherein the molded material includes antimicrobial agents disbursed throughout each of the surface layers to reduce the number of pathogens contained within droplets absorbed by the surface layers, which would reduce the number of pathogens entering the passenger area through the HVAC system.

Regarding claim 8, Barrera shows wherein the components comprise an assembly of adjustable louvers or vanes (132f-i, Fig. 4A-4B) configured to distribute the airflow into desired directions into the enclosed space (Fig. 4B – the enclosed space is the passenger cabin).  

Regarding claim 9, Barrera shows further comprising a damper (134, Fig. 4B) to control the volume of airflow into the enclosed space (Fig. 4B – the enclosed space is the passenger cabin).  
However, Barrera lacks showing wherein the damper includes a droplet-absorbing surface layer having antimicrobial properties.
Vontorcik teaches wherein the component includes a droplet-absorbing surface layer having antimicrobial properties (¶0028, Lines 1-9/¶0034 - the list of additives include antimicrobial agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barrera to incorporate the teachings of Vontorcik to provide wherein the damper includes a droplet-absorbing surface layer having antimicrobial properties, which would reduce the number of pathogens entering the passenger area through the HVAC system.

Regarding claim 10, Barrera shows wherein the air distribution system comprises an HVAC system (110, Fig. 3) which conditions the air provided to the enclosed space (Fig. 3 – the enclosed space is the passenger cabin).  

Regarding claim 11, Barerra shows elements of the claimed invention as stated above except wherein the molded material is a hydrophilic thermoplastic composition.  
Vontorcik teaches wherein the molded material is a hydrophilic thermoplastic composition (¶0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barrera to incorporate the teachings of Vontorcik to provide wherein the molded material is a hydrophilic thermoplastic composition, which would reduce the number of pathogens entering the passenger area through the HVAC system.

Regarding claim 12, Barerra shows elements of the claimed invention as stated above except wherein the antimicrobial agents include antiviral agents.
Vontorcik teaches wherein the antimicrobial agents include antiviral agents (As the Applicants own Specifications state in ¶0025 “For purposes of this application, "Antimicrobial" is equivalent to antibacterial, antifungal, antiviral, antiparasitic, microbial, and microbistatic.”, as does Vontorcik teach the antimicrobial agents include antiviral agents (¶0028, Lines 1-9/¶0034)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barrera to incorporate the teachings of Vontorcik to provide wherein the antimicrobial agents include antiviral agents, which would reduce the number of pathogens entering the passenger area through the HVAC system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762               

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762